Whitfield, J.,
delivered the opinion of the court.
It was not competent to show, by parol, that the $10,000 assessed to the bank on the assessment roll, as money loaned or on deposit, was capital stock, because this was a completed roll. It had passed by the conjoint action of the citizen and *194the taxpayer into a completed record. The assessor had made his demand for the additional assessment. The bank had made its return. The assessor had entered the assessment formally on the assessment roll, and the bank had allowed the time within which it could have amended the misdescription (if it were one) to go by without pursuing the method for correction pointed out by the statute, and the board had approved the assessment. It is well settled by several decisions that in such case mere irregularities, such as misdescription, cannot be availed of by collateral attack, in the absence of fraud. It was competent to show by parol that $75,000 related to capital stock, and not to horses, etc., because that was not a completed assessment. The whole assessment was in fieri, and is now, in this suit, undergoing direct adjudication. In this last case it would seem that, without parol proof, a mere inspection 'of the face of the entry on the roll would disclose what is meant.
The bank had paid a sufficient privilege tax ($300) to protect it, so far as the privilege was concerned, from June 1, 1886, to June 1, 1887, and from June 1, 1887, to June 1, 1888, paying from June 1 to June 1; and so it paid a privilege tax of $750 from June 1, 1888, to June 1, 1890, for each of the two years. The fourth section of the act of March 8, 1888, provided that if a proper privilege tax had been paid before its passage, it should protect the privilege till the expiration of the license. This (taking $750 to be the proper amount, as found by the jury) protected the bank, so far as the privilege was concerned, for the years 1888 and 1889.
The return made by the bank to the auditor under the act of 1888, does not estop the bank from showing the truth. It, if incorrect, goes to the credibility of the officer making the return. It is a mode of ascertaining the assets of banks, but not the exclusive mode; and the act of 1888 changed the scheme of taxation, and exempted the bank, paying the proper privilege tax from ad valorem taxation. The case of Sun Ins. Co. v. Searles, 73 Miss., 62, has no application here. Penalty for *195making a false return is provided. We think the right result has been reached, and the judgment, both on the appeal and the cross appeal, is Affirmed.

Dabney de McCabe, contra.